DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10/25/2021 has been entered. Claim 5 has been cancelled. Claims 1, 15 and 17 have been amended. Claims 10-19 remain withdrawn, therefore, claims 1-4 and 6-9 remain pending in the application. 

Claim Clarification
Claim 8 recites “a connection point configured to secure a securing line to the force damper, the securing line comprising at least one of: a rope, a cable, and a lanyard” and claim 9 recites “the securing line is configured to secure at least one of: a harness and a belt”; the second half of claim 8 as well as claim 9 appears to only further limit an intended use limitation i.e. the securing line, since the securing line is only recited in claim 8 in an intended use form: “a connection point configured to secure a securing line”; hence the securing line is not positively recited or required by the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an elastically deformable resilient member that at least partially undergoes plastic deformation”; this recitation constitutes new matter because the specification as presented in the original disclosure only mentions elastic deformation in two instances, namely: paragraph [0020] which only presents two different kinds of resilient members i.e. only plastically and only elastically deformable (see excerpt of paragraph [0020] below), and  paragraph [0026] which states “All the various resilient members described above may provide some elastic deformation” (see excerpt of paragraph [0026] below); therefore assuming the plastically deformable resilient member mentioned earlier in the specification can indeed provide “some” elastic deformation; this would be different than the recitation “an elastically deformable resilient member that at least partially undergoes plastic deformation” which indicates that the resilient member is mainly elastic in nature and only partially undergoes plastic deformation. 

    PNG
    media_image1.png
    172
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    678
    media_image2.png
    Greyscale


Dependent claims are rejected since they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an elastically deformable resilient member that at least partially undergoes plastic deformation”; this recitation also raises indefiniteness since as mentioned above the new matter nature of the recitation result in that the specification do not provide enough support as to how such mainly elastic material would be manufactured such that its main characteristic is elastic in 
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg, DE 202008002704 in view of Bongers, US (4601367), 
or in the alternative under 35 U.S.C. 103 as being unpatentable over Osterberg, DE 202008002704 in view of Bongers, US (4601367) in further view of Smith, US (2013/0312650).
In regards to claim 1 Osterberg discloses:
A force damper (fig. 1 and abstract) arranged to progressively arrest a first force imparted by an object moving in a first direction (abstract), the force damper comprising: 
a housing (10) comprising a first end (at 20) and a second end (at 16), the first end having a first surface (see annotated drawings), a second surface (see annotated drawings) opposite the first surface and a first connection point (22) secured to the first surface, and the second end having a through bore (see annotated drawings) and a 
a driving member (14) comprising a first end (at 12), a second end (at 18) and a shaft (14) therebetween, the first end comprises a stop (12) and the second end comprises a second connection point (connection ring between 14 and 18); and, 
a resilient member (26) that at least partially undergoes plastic deformation (paragraph [0020]; excerpt highlighted below) when the first force is arrested, the resilient member is disposed between the stop and the third surface (see annotated drawings) and imparts a second force on the stop toward the second surface (force imparted by three dimensional body 26 onto/toward 12 - equal and opposite reaction).

    PNG
    media_image3.png
    311
    621
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    220
    561
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    180
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    587
    618
    media_image6.png
    Greyscale


However, Bongers teaches an elastically deformable resilient member (see excerpt below) that at least partially undergoes plastic deformation (Col 5; LL 30-35; excerpt highlighted below; as best understood) and the resilient member comprising at least one of: a resilient polymer {where fibers are elongate polymers (also see alternative rejection below)}.

    PNG
    media_image7.png
    158
    590
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize material of the elastically deformable resilient member taught by Bongers to manufacture the resilient member of Osterberg as motivated by Bongers to provide an irreversible take up of the energy which in combination with the elastic nature of the resilient member would yield the predictable result of providing a balance between absorbing the energy resulting from the fall of the person wearing the harness (as described in Osterberg) while also providing a cushioning agent in order to lessen the recoil/return force at the end of the fall.


In regards to claim 1 if it was found that Osterberg and Bongers do not teach the resilient member comprising at least a resilient polymer.
Smith teaches the resilient member comprising at least one of: a resilient polymer (Paragraph [0048]; excerpt highlighted below).

    PNG
    media_image8.png
    386
    720
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize polymer as taught by Smith to manufacture the resilient member of Osterberg as modified by Bongers for the known advantages of polymers where they are known to be light in weight and being thermally and electrically insulating. One of ordinary skill in the art would consult different linear shock absorbing devices such as the pole sleeve of Smith.


 In regards to claim 3 Osterberg discloses the second end of the housing comprises a block (see annotated drawings), the block comprising the through bore and the third surface (see annotated drawings).

    PNG
    media_image9.png
    531
    569
    media_image9.png
    Greyscale

In regards to claim 8 Osterberg discloses a connection point (18) configured to secure (intended use) a securing line to the force damper, the securing line comprising a cable (paragraph [0019]; excerpt below). 

    PNG
    media_image10.png
    62
    678
    media_image10.png
    Greyscale

In regards to claim 9 Osterberg discloses (as further narrowing intended use limitation) the securing line (the cable) is configured to secure at least one of: a harness and a belt.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg and Bongers or in the alternative over Osterberg, Bongers and Smith as applied to claim 3 above, and further in view of McCoy, US (2016/0363186).
In regards to claim 4 Osterberg, Bongers and Smith do not teach the block formed from urethane.
However, McCoy teaches the block is formed from a urethane (paragraph [0011]; excerpt below) (Claim 4).

    PNG
    media_image11.png
    233
    709
    media_image11.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the urethane blocks 110 taught by McCoy for the block of Osterberg in order to control the movement of the rod in the internal cavity within the housing and affect the movement and/or speed of the movement of the rod as the rod moves along the longitudinal axis of the housing body as suggested motivated by McCoy (paragraph [0011]; excerpt highlighted below). Note that introducing the block of McCoy consequently establishes the third surface being on the surface of the block facing the first end of the housing.

    PNG
    media_image12.png
    515
    590
    media_image12.png
    Greyscale


Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive because:
Applicant argues “functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used … a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components”; examiner provides that the limitation “configured to secure” is indeed evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art; examiner further provides that reference Osterberg discloses a connection point (18) configured to secure a securing line to the force damper, the securing line comprising a cable (paragraph [0019]; excerpt below). 

    PNG
    media_image10.png
    62
    678
    media_image10.png
    Greyscale

Finally, examiner provides that in response to applicant's argument that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues “the teachings of Osterberg, it is respectfully submitted that such reference describes an energy absorbing apparatus specifically configured to specifically undergo plastic deformation only. In accordance therewith, as shown and described in paragraphs [0009], [0020], [0021] and FIGS. 3 - 5 of Osterberg specifically describes that, "[a]ccording to the invention, a damping element 26 in the form of a three-dimensional body with cavities in the form of a honeycomb structure is arranged in a space within the cylindrical housing 10 between the piston 12 and the first end 16 of the cylindrical housing 10, as shown in FIG. 5. This three-dimensional body 26 is designed in such a way that it is plastically deformed under an axial force in the axial direction with collapse of the cavities and thereby dissipates energy. In other words, Osterberg appears to describe the use of a sacrificial plastically deformable "crush zone" material that is not resilient, i.e., it is not elastically deformable, nor partially plastically deformable, i.e., it undergoes complete collapse with no return”; examiner respectfully disagrees and provides that firstly Osterberg is not solely relied upon to teach “elastically deformable resilient member that at least partially undergoes plastic deformation”, see newly submitted teaching reference Bongers. Secondly, a person of ordinary skill in the art would look at options of different resilient members for their purpose to resiliently absorb, cushion, and mitigate a force or energy. One of ordinary skill in the art would find that to provide an irreversible take up of the energy (as suggested by newly submitted reference Bongers) which in combination with the elastic nature of the resilient member would yield the predictable result of providing a balance between absorbing the energy resulting from the fall of the person wearing the harness (as described in Osterberg) while also providing a cushioning agent in order to lessen the recoil/return force at the end of the fall.
Applicant argues “While Smith describes that the outer layer 300 of a pole-like member may be formed from a deformable resilient material, there is simply no discussion, description, suggestion, or otherwise of a force damper arranged to progressively arrest a first force imparted by an object moving in a first direction, or an elastically deformable resilient member that at least partially undergoes plastic deformation when the first force is arrested, the elastically deformable resilient member being disposed between the stop and the third surface and imparts a second force on the stop toward the second surface. Hence, as Smith merely describes that an outer covering for a cleaning pole may be formed of a resilient material, is silent as to force damping, and is wholly silent as to the use of an elastically deformable resilient member”; examiner respectfully disagrees and provides that Smith is currently only relied upon in the alternative form to teach the polymer material, examiner further submits that a person of ordinary skill in the art would look at other elongate damping In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues “McCoy specifically describes a shock absorber/spring system that specifically undergoes elastic deformation and is wholly silent with respect to a spring member, or otherwise, capable of undergoing partial plastic deformation as set forth in amended independent claim 1. As previously set forth, the principles of operation of the device described by McCoy, e.g., elastic deformation and return without any plastic deformation, are wholly contrary to the principles of operation of a device according to claim 1 and/or the Osterberg reference, e.g., plastic deformation and no return. In other words, McCoy also fails to disclose, or otherwise describe or suggest, one or more of an elastically deformable resilient member that at least partially undergoes plastic deformation when the first force is arrested as set forth in amended claim 1”; examiner respectfully disagrees and provides that reference McCoy is being relied upon only to teach that the block is formed from a urethane and is not being relied upon to teach a plastically deformable compression spring as mentioned in applicant’s argument. In addition, examiner submits that one of ordinary skill in the art would have consulted other shock absorbers that doesn’t necessarily have to follow the same operational principals for manufacturing materials suggestions. Finally, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634